Appeal from so much of an order as directs the severance and separate trial of two causes of action. Order, in so far as appealed from, affirmed, with ten dollars costs and disbursements; examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Taylor and Close, JJ., concur; Carswell and Adel, JJ., dissent and vote to modify the order by striking out the ordering paragraph thereof which grants defendant’s motion for a severance of the causes of action, and as thus modified, to affirm the order.